Title: To George Washington from George McCarmick, 30 October 1786
From: McCarmick, George
To: Washington, George



[c.30 October 1786]

I take Pleasure to wright to your Exallecy that you have Gaind all your land on millers Run—the persons who lives on the land are Determined to Go off amadetely. and will not lye—it wood be well a nuff not to Destress them any more—I do not think the land Can be Sold yet. money is So Scares here—Charles

Morgan is to meet me On the land Next friday to Runrou[n]d it and mark the lines plane—if the men Should move off, it wood be Nessery to Git Sombody to live on the lands to keep the fence and plantations in Good order. and to Rent them, till the[y] Can be Sold. I think the best way to Sell them, wood be to Sell them in 2 [,] 3 or 4 hundred Acres lotts—the[y] wood Sell better and for more—how Ever I leve that to your own good Judgment I have Shown them your Advertisement before the tryall which the[y] laft at but have Cryed Sence—the Sooner the land Could be taken Care off it would be the better, to appoint Som body to take Care for you—I Expect a Number of men this winter from the Jarseys to by lands—here I have Sold my land to Sum Jarsey men nere your lands at 16/3 d. pr acre one half Down and the other to be paid in Six months, but the land is not as Good as yours I Dont think you Can Get more than twenty Shillings pr acre—to Get Good pay—I will do any thing I can to oblidge you in the land—I can do nothing in Mr Lund Washington Land before Next fall; there is no dought but he will Get his land then, the people who lives on his land will not Give up—which I wish you to inform him—the Judges paid the Strictest Regards to our Virginia Rights—and any persons who has any Just Clame under Virginia wright there is not the lest Dought but he will have his lands Secured to him. this Judgments of the Judges has fritened all the Cohees from Steelling of Lands.
